 In the Matter of FOSTORIA, OHIO,WORKS OF THE NATIONAL CARBONDi-VISION, UNION CARBIDE AND CARBON CORPORATION, EMPLOYER'andLOCAL749,INTERNATIONAL UNION OF ELECTRICAL, RADIO AND MA-CHINEWORKERS, CIO,PETITIONERCase No. 8-RC-628.-Decided April 14,1950DECISIONANDDIRECTION OF ELECTION' .Upon a petition duly filed, a hearing was held before Carroll L.Martin, hearing. officer.The hearing officer's rulings made at the.hearing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3' (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.1 The Employer's name appears as amendedat the hearing.2The hearingofficer granted interventionto the United Electrical, Radio andMachineWorkers ofAmerica (UE), hereincalledthe UE,and itsLocal 749 over theobjection ofthe Petitioner.In support of their motionfor intervention,the Intervenors asserted aninterest in this proceeding arising out of a 1942 Boardcertification, and a contract withthe Employer which hadexpired withoutrenewal inMay 1948. Interventionon thesegrounds was properly denied by the hearing officer asboth the certification and the contractinterest were stale.SeeNationalCarbon Company, Inc.,80 NLRB 831. The Intervenorsfurther contendedthat theyhad obtainedapproximately249 signed authorization cardsfrom the Employer's employeesdated betweenJanuary andMay 1949, but that these cardswere in thepossessionof the Petitioner and unavailable to the Intervenors. (It appearsthat early in 1949 therewas a movementwithin Local 749 UE to breakaway from theparent organization.After theexpulsionof the UE from the CIO in November 1949, thelocal tooksteps leading toitspresentaffiliationwith the IUE.)At the hearing, theIntervenors presented current authorizationcards signed by 2 of the approximately 531employees in the proposed unit.Intervention was permitted solely upon the presentationof theselatter cards.At the close of the hearing the Petitioner moved thatsuch interven-tion be disallowed on the ground,among others,that the Intervenorshad not demonstrateda sufficientinterest.Thismotion wasreserved for theBoard's ruling.Under thecircum-stances,we are administratively satisfiedthat the Intervenorshave a sufficient interest inthis proceeding to entitlethem to intervene,and we shall,therefore,deny the Petitioner'smotion.Cf.Triangle Hosiery Company,Inc.,65 NLRB 69.89 NLRB No. 63.460 FOSTORIA,OHIO, WORKS OF THE NATIONAL CARBON DIVISION 4612.The labor organizations 3 involved claim to represent certain,employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1)!and Section 2 (6) and (7) of the Act.4. In accordance with the stipulation of the parties, we find that allhourly paid employees including all production and maintenance em-ployees at the Employer's Fostoria, Ohio, Works, excluding all sal-aried employees, office and clerical employees, bricklayers, watchmen,guards, professional employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of 'the Act.DIRECTION OF ELECTION4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not work3 The Petitioner contends that Local 749-UE is not a labor organization claiming that ithas no members,was never formally organized,and has conducted no union activities.Thehearing officer reserved for the Board's ruling the Petitioner'smotion based upon the fore-going contention to disallow intervention by the Intervenors.The Intervenors similarlycontend that Local 749-IUE Is not a labor organization and cast doubt upon its legalstatus because it was chartered on November 9, 1949,whereas the parent organizationwas not formally established until a later time in the same month.The record disclosesthat both locals are established for the avowed purpose of bargaining collectively in behalfof the Employer's employees with respect to wages,hours,and conditions of employment.Accordingly,they conform to the definition of a labor organization set forth in Section 2(5) of the Act.Pittsburgh Limestone Corporation,77 NLRB 710.We deem irrelevantand without merit the arguments raised by the parties regarding the informality withwhich these locals were organized and function.The Petitioner'smotion is accordinglydenied.4The compliance status of the Petitioner has lapsed since the hearing in this matter.The Regional Director is herewith instructed to delete the Petitioner from the ballot in theelection directed herein if the Petitioner has not, within 2 weeks from this date,renewed itscompliance with Section 9 (f), (g), and(h).No election shall be scheduled within the2-week period allowed until and unless compliance has been determined.We have directed that Local 749-UE appear on the ballot by itself in accordance withthe request of the Intervenors.[Due to clerical inadvertence,itwas erroneously stated above that the compliance statusof the Petitioner had lapsed.By Order dated May 2, 1950,the Board accorded the Peti-tioner a place on the ballot.][By Order dated May 9, 1950,the Board granted Local 749, United Electrical, Radioand Machine Workers of America (UE), permission to withdraw its name from the ballot.] 462DECISIONSOF NATIONALLABORRELATIONS BOARDduring said payroll period because they'were ill or on vacation ortemporarily laid off, but excluding those employees who: have since-quit or been discharged for cause and have-not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine; whetheror not they desire to be represented, for purposes of collective bargain-ing, by Local 749, International Union of Electrical, Radio and Ma-chineWorkers, CIO. .